Citation Nr: 0737817	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-12 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
operative scars of the ulnar flexor surface of the distal 
right forearm and wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel 
INTRODUCTION

The veteran served on active duty from April 1965 to April 
1976.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2003 rating decision in which the RO denied a 
disability rating in excess of 10 percent for service-
connected residuals of amputation of right little finger, and 
denied a compensable disability rating for post-operative 
scar of the ulnar flexor surface of the distal right forearm 
and wrist.  The veteran filed a notice of disagreement (NOD) 
in September 2003, and the RO issued a statement of the case 
(SOC) in March 2004.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in April 2004.  In October 2004, the RO issued two 
supplemental SOCs (SSOCs), reflecting the continued denial of 
the claims for increased ratings.

In April 2005, the veteran and his wife testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; the transcript of that hearing is of record.  During 
the hearing, the undersigned granted the veteran's request 
for a 60-day abeyance to submit additional documentary 
evidence.  In May 2005, the veteran submitted additional 
evidence directly to Board, waiving initial RO consideration 
of the evidence.  See 38 C.F.R. § 20.1304 (2007).

In August 2005, the Board denied a rating in excess of 10 
percent for residuals of amputation of the right little 
finger, and remanded the claim for a compensable rating for a 
post-operative scar of the ulnar flexor surface of the distal 
right forearm and wrist to the RO (via the Appeals Management 
Center (AMC), in Washington, D.C.) for further action, to 
include additional development of the evidence.  After 
accomplishing the requested action, in a July 2007 rating 
decision, the RO/AMC increased rating the rating for the 
veteran's scar to 10 percent, effective April 10, 2003 (the 
date of the claim for increase), as well as  granted service 
connection and assigned an initial rating for ulnar nerve 
injury, with partial recovery,  also effective April 10, 2003 
(a matter not currently in appellate status).  The RO/AMC 
denied a rating in excess of 10 percent for the veteran's 
scar (as reflected in a July 2007 supplemental SOC (SSOC)) 
and returned this matter to the Board for further appellate 
consideration.  

Although a higher rating for the disability has been 
assigned, because a higher rating is available, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim for higher rating remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The medical evidence of record does not show that the 
scars of the veteran's right forearm and wrist exceed 12 
square inches (77 sq. cm.), nor is there medical evidence 
that these scars are productive of limitation of function 
other than that contemplated in the 30 percent rating 
assigned for ulnar nerve injury.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post-
operative scars of the ulnar flexor surface of the distal 
right forearm and wrist are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 
7805 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, April 2003 pre-rating letter, and January and 
September 2005 post-rating letters, provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claim for an increased rating for the 
scar of the right forearm and wrist, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The January and September 2005  letters specifically informed 
the appellant to submit any evidence in his possession 
pertinent to the claim on appeal.  The May 2003 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the April 2003 letter.  After issuance of the 
January and September 2005 letters, and opportunity for the 
veteran to respond, the July 2007 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

 The  Board notes that the July 2007 SSOC informed the 
appellant how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations.  However, neither the timing-at the time of, 
and not prior to, the last adjudication of the claim-nor the 
form of this notice is shown to prejudice the veteran.  As 
the Board's decision herein denies the claim for a higher 
rating, no disability rating or effective date is being, or 
will be, assigned.  Accordingly, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA and private medical records and the reports of 
VA examinations conducted in April 2003 and February 2007.  
Also of record is the transcript of the April 2005 Board 
hearing, as well as various written statements provided by 
the veteran, as well as by his wife and representative, on 
his behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of May 1976, the RO granted 
service connection for a right hand scar, and assigned an 
initial noncompensable rating under the provisions of 
38 C.F.R. § 4.118, DC 7805, effective April 9, 1976.  In 
April 2003, the veteran filed his claim for an increased 
rating.  In the July 2007 rating decision, the RO granted an 
increased rating of 10 percent under the provisions of 
38 C.F.R. § 4.118, DC 7801.  

DC 7801 provides for ratings of 10, 20, 30, and 40 percent, 
respectively, for scars other than the head, face, or neck, 
that are deep or that cause limited motion and have an area 
or areas exceeding 6 square inches (39 sq. cm), 12 square 
inches (77 sq. cm), 72 square inches (465 sq. cm), or 144 
square inches (929 sq. cm), respectively.  38 C.F.R. § 4.118, 
DC 7801.  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, are separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Id. at Note 1.  A deep 
scar is one associated with underlying soft tissue damage.  
Id. at Note 2.  

Under DC 7805, scars are evaluated on the basis of limitation 
of function of the affected part.  38 C.F.R. § 4.118, DC 
7805.  

Records of VA treatment from November 2001 to November 2003 
include the report of a February 2003 EMG/nerve consult, 
reflecting the veteran's reported history of several 
reconstructive surgeries of the tendons and nerves at the 
ulnar side of the wrist after losing the right little finger 
in service.  He described intermittent mild numbness in the 
ulnar side of the palm and remaining fourth and fifth finger 
since the injury, with the onset of swelling at the distal 
ulnar side of the forearm, increasing numbness, and weakness 
of hand grip in the previous five years.  He reported 
dropping objects occasionally and stated that the swelling in 
the ulnar side of the wrist and distal forearm was in varying 
sizes without accompanying pain, and was not related to a 
certain position or specific activities of the hand and arm.  
The veteran added that the swelling would occur suddenly and 
last for several days, and would then disappear spontaneously 
without special interventions.  

On examination, the right hand was smaller than the left, 
which the physician opined was due to disuse muscle atrophy 
rather than neuropathy.  Thenar and ulnar intrinsic muscles 
were full, and a well-healed scar was noted from the base of 
the fifth finger, down the ulnar palm, to the wrist area.  
Following nerve conduction velocity and electromyography 
studies of the right upper extremity, the physician concluded 
that there was no electrical evidence of compression of the 
median or ulnar motor and sensory nerves at the wrist or 
elbow level, but that mild electromyography abnormalities 
were suggestive of old median and ulnar neuropathies.  The 
physician added that the swelling in the distal forearm 
suggested myofascial hernia.  

In an April 2003 letter, Dr. Ogden, Chief of Orthopedic 
Surgery, stated that he had evaluated the veteran.  The 
physician expressed that the veteran  did not have a surgical 
problem at the present time, but that, because of weakness 
and persistent pain in the hand, as well as the mild fascial 
herniation, he would rate the veteran as 30 percent permanent 
partial disability in the right upper extremity.  

On April 2003 VA scar examination, the examiner described a 
curvilinear scar measuring 3 inches on the palmar side of the 
right hand and a curvilinear scar measuring 4 inches on the 
volar aspect of the distal forearm.  The scar on the arm was 
slightly tender on examination.  There was no adherence, 
ulceration, elevation, depression, underlying tissue loss, 
inflammation, edema, keloid formation, and texture and color 
were the same as the surrounding skin.  There was moderate 
disfigurement of the forearm scar, but no limitation of 
function from the scar.  The diagnoses were surgical scar, 
right hand, palmar aspect, and surgical scar, right forearm, 
volar aspect.  

In an April 2004 letter, the veteran's wife, a Licensed 
Practical Nurse, reported that the veteran had a problem 
gripping and holding on to a cup or glass for the last 
several years.  She indicated that this was usually when the 
tendon in the wrist and forearm was swollen and inflamed.  
She added that, at times, the veteran's pain was so severe it 
radiated up to the right rotator cuff and shoulder.  She 
reported that the veteran also complained of frequent burning 
or numbness in the right hand and wrist.  She also stated 
that the veteran was a church organist and pianist and that 
he was unable to play for more than five minutes without 
losing the coordination he once had.  

In connection with VA treatment in August 2004, the veteran 
reported that disesthesias and paresthesias in his right 
wrist were progressively becoming a little bit worse, and 
added that he was still experiencing occasional swelling at 
the distal ulnar wrist.  On examination, the veteran had 
well-healed surgical scars with good motor function of his 
right hand.  He had good vascular filling and good ulnar 
radial pulses.  Range of motion of the right wrist was full, 
with negative Tinel signs.  There was a mild fascial hernia 
at the incision site.  The impression was soft tissue 
lacerations and traumatic amputation of the right fifth PIP 
finger with slowly progressive paresthesias.  

During the April 2005 Board  hearing, the veteran reported 
that he had poor grip in his right hand, which caused him to 
drop things, and stated that he had pain, numbness, and 
swelling in the area of the right wrist.  He added that there 
was discoloration with the swelling, and that his wrist would 
turn purplish, blackish, and bluish.  He reported that he was 
not currently being treated for this condition.  In terms of 
impairment caused by his right wrist and forearm condition, 
the veteran stated that he was a church organist, and that 
there were times when he would be playing and would have to 
put down his arm and play with his left hand.  He also stated 
that he would sometimes have to switch to his left hand when 
driving.  The veteran's wife testified that the veteran 
dropped things because of loss of grip, and that, in her 
opinion, this was due to nerve damage.  

In May 2005, the veteran submitted records of private 
treatment from Dr. James Stainslaw, for painful paresthesias 
and swelling in the right forearm.  Dr. Stanislaw noted that, 
when the episodes of swelling occurred, the forearm grew and 
changed to a purplish color, consistent with fascial 
herniation and flow impairment in the blood vessels.  After 
angiogram, Dr. Stanislaw indicated that there was clear 
evidence of an abnormal flow pattern in the ulnar artery.  He 
suggested that the veteran's disability should be reeveluated 
based on persistent pain, vascular spasm as documented on the 
arteriogram, and the lack of a reversible structural 
intervention.  

The veteran's scar was most recently evaluated during the 
February 2007 VA examination.  The examiner acknowledged 
review of the claims file and examination of the veteran, and 
indicated that he spoke with both the veteran and his wife.  
The veteran gave a history of in-service surgeries to the 
right forearm and wrist after receiving a laceration to the 
ulnar aspect of his hand and small finger.  Regarding current 
symptoms, the veteran described pain in the volar forearm 
beneath the scar tissue, where some of the surgical work had 
been done.  He also reported paresthesias and dysesthesia of 
the right hand, stating that he often had to put the right 
hand underneath his thigh and apply pressure and warmth or 
shake his hand before sensation and strength would return.  
In reference to his role as a church organist, the veteran 
stated that he developed swelling, often with pain, in the 
forearm and wrist after playing only one or two songs.  He 
added that, at times, the swelling was accompanied by 
discoloration of the hand, weakness, and paresthesias and 
dysesthesia.  He also complained of loss of grip in the right 
hand and intermittent tingling.  The examiner reviewed the 
May 2005 angiogram, and noted that this study clearly 
revealed poor circulation of the right hand.  

On examination, there was a 12-cm serpentine-thin scar on the 
volar-ulnar aspect of the distal forearm and wrist which, in 
spots, tethered deeper tissues.  The examiner noted that the 
skin per se was not tender, but that deeper tissues were 
moderately tender to firm pressure.  There was also a 
palpable fascial defect 5-cm in length and 2 cm in maximum 
width beneath the central aspect of the scar, compatible with 
a fascial hernia.  The examiner also described a thin 2-cm 
transverse scar at about the mid volar forearm, presumably at 
the site of harvest of the Palmaris longus tendon for 
grafting purposes.  Finally, there was a third, thin, 9 cm 
oblique serpentine scar extending from the mid palm obliquely 
across the border of the small finger proximal phalanx.  The 
right small finger had been amputated at the PIP joint and 
the 1-cm transverse scar was well-healed.  The examiner noted 
that neither the palmar scars nor the forearm scars were 
tender, but that the palmar scar did tether deeper tissues in 
its proximal portion, only with hand gripping.  

There was minor atrophy of the extreme ulnar aspect of the 
hypothenar musculature.  Thenar musculature was normal.  
There was good range of motion of the remaining four digits.  
Ulnar and median intrinsic nerve function was intact, and the 
only diminished sensation the examiner could detect was along 
the ulnar border of the small finger from the distal palm out 
to the stump.  There was slightly positive Tinel's on tapping 
over the ulnar digital nerve.  Capillary refill was good, and 
the radial artery was palpable and full.  

The examiner had the veteran open and close his hand 
repeatedly for four minutes; at about three minutes, he began 
to complain of discomfort in the volar forearm deep to the 
scar area, and the examiner noted slight swelling and 
discolorature.It was also noted that the veteran developed a 
mottling appearance to the palm, and particularly the distal 
phalanges of the index, middle, and ring fingers.  He 
complained of slight paresthesisas and capillary refill 
remained reasonable, but slightly slowed during the latter 
stages of the process.  The veteran had normal wrist range of 
motion, however, he complained of pain with full wrist 
flexion.  

Radiographs of the right forearm, wrist, and hand were 
entirely normal except for the amputated small finger at the 
PIP joint and a small area of radiodensity noted adjacent to 
the radial aspect of the fifth metacarpal head, which may 
represent a small area of soft tissue calcification and 
perhaps retained suture.  The examiner noted that this 
finding was not significant other than to document previous 
trauma.  

The diagnoses were traumatic vascular injury of the right 
wrist and hand with exacerbating intermediate vascular spasm 
leading to a "vascular claudication" of the hand with 
usage, painful left volar forearm fascial hernia, 
posttraumatic, amputation of right small finger and proximal 
interphalangeal joint, old ulnar digital nerve injury with 
partial recovery, and nonpainful, although slightly tethered 
to deeper tissue, scars of the right wrist and forearm, 
posttraumatic.  The examiner noted that all of these 
diagnoses were directly related to the original knife injury 
of 1968 and/or to subsequent surgeries.  

The examiner opined that amputation of the veteran's right 
small finger (dominant hand) and minor residual loss of 
sensation in the ulnar aspect of the stump of his small 
finger plus his scars had been well documented, and that a 10 
percent disability for these findings, alone, was probably 
reasonable.  The examiner added that the records documented 
marginal vascular flow to the right hand, which, the examiner 
opined, was causing some muscle ischemia in the right hand 
related to usage.  The examiner also again noted the forearm 
hernia related to previous surgical procedures and injury, 
which caused significant distal forearm and wrist pain with 
usage.  He opined that this was not a reparable lesion and 
that repair might further compromise the already marginal 
blood flow.  The examiner opined that the veteran had a 
minimum 30 to 40 percent disability of his right hand.  

Considering the record in light of the above-noted criteria, 
the Board finds that the criteria for a rating in excess of 
10 percent for the veteran's right forearm and wrist scars 
are not met.  

The scars do not have an area exceeding 12 square inches (77 
sq. cm.); rather, the February 2007 examination report 
specifically described three scars measuring 12 cm, 2 cm, and 
9 cm, totaling 23 cm.  Thus, the veteran's scars do not meet 
or approximate the criteria required for a rating in excess 
of 10 percent under DC 7801.  38 C.F.R. § 4.118, DC 7801.  

The Board also finds that rating the scars under an 
alternative diagnostic code also would provide no basis for 
assignment of a higher rating.  The Board as considered 
evaluating the veteran's service connected scars under DC 
7805, pursuant to scars are rated on the basis  of limitation 
of function of the affected part; here, however, the record 
does not demonstrate limitation of function associated with 
the scars that would support assignment of a rating in excess 
of 10 percent.  

A rating in excess of 10 percent is available under DC 5214, 
rating ankylosis of the wrist.  This diagnostic code provides 
a 30 percent rating for favorable ankylosis of the major 
wrist in 20 to 30 degrees of dorsiflexion.  However, there  
is no medical evidence of right wrist ankylosis; rather, the 
report of VA examination conducted in February 2007 
specifically indicated that, although there were complaints 
of pain with full wrist flexion, the veteran had normal wrist 
range of motion.  In addition, the report of VA examination 
conducted in April 2003 noted no limitation of function from 
the scar and the veteran had good motor function of the right 
hand during VA treatment in August 2004.  Thus, a rating in 
excess of 10 percent based on limitation of function of the 
wrist is not warranted.  

The examiner who conducted the February 2007 VA examination 
also indicated that the veteran had good range of motion in 
his remaining four digits of the right hand.  Thus, a rating 
in excess of 10 percent on the basis of limitation of 
function of the fingers is also not warranted.  See 38 C.F.R. 
§ 4.71a, DCs 5216-5230.  

While the medical evidence reflects neurological impairment 
of the veteran's right hand, such impairment has been taken 
into account in the 30 percent rating for ulnar nerve injury 
granted by the RO in the July 2007 rating decision.  Hence, 
those neurological symptoms may not be considered in the 
evaluation of the scars of the right forearm and wrist.  See 
38 C.F.R. § 4.14.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected scars of the right forearm 
and wrist reflect so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b).  In this 
regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned 10 percent 
rating).  Rather, the veteran reported at the February 2007 
VA examination that he had medically retired from employment 
as an 18-wheeler driver due to a heart condition.  Moreover, 
while the veteran and his wife have described difficulty the 
veteran experiences as a church organist and pianist, the 
record reflects that he has been able to continue these 
activities.  There also is no objective evidence that, during 
the period pertinent to the claim for increase, the scars of 
the right forearm and wrist have warranted frequent 
treatment-much less periods of hospitalization-- or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 3.321(b) 
(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-
9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 10 percent for post-operative scars of 
the ulnar flexor surface of the distal right forearm and 
wrist is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


